DETAILED ACTION
Claims 1-20 are pending examination in this Office action.
Claims 1 and 12 are independent.
This Office action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller, et al. (US Patent Publication 2014/0086780 A1) in view of Munro (US Patent Publication 2019/0152144 A1).
Regarding claim 1, Miller teaches a three-dimensional printing system for manufacturing three-dimensional articles, the three dimensional printing system comprising a print engine configured to photopolymerize a plurality of layers onto a lower surface of a support tray [0024], 
a storage subsystem configured to store the support trays, and 
a controller comprising a processor coupled to a non-volatile memory system, the non-volatile memory storing software instructions [0024, Table 1; CNC Controller], the in response to execution by the processor the software instructions cause the controller operate the three-dimensional printing system to: 
receive a build order including a plurality of incoming files individually defining a three-dimensional article to be fabricated [0049; automated and/or semi-automated system and programs are used to evaluate the shape of a plurality of implant component data files and plan the manufacture of build objects]; 
process and determine breakage-related risk factors for the incoming files
[0077; FEA analysis may include analyses of material property information . . . and will desirably identify and/or highlight one or more locations of high stress and or areas of localized implant weakness . . . where FEA analysis of a part design identifies one or more regions of potential weakness and/or failure, it may be desired to reposition and/or reorient the object in the build plan (and/or may necessitate repacking of the build plan on some manner)] [0079]
the design of an implant component and/or the manufacturing plan (also referred to as "build plan") may be altered or modified to accommodate advantages and/or limitations of a specific manufacturing process (e.g., SLS, SLM, EBM, etc.)];
define a build plan including a build queue for at least some of the plurality of build files based at least partly upon the determined risk factors [0077] [0082; the design of an implant component and/or the manufacturing plan (also referred to as "build plan") may be altered or modified to accommodate advantages and/or limitations of a specific manufacturing process (e.g., SLS, SLM, EBM, etc.)]  [0079; the design of a given implant component and/or various features therein can be further assessed and/or modified by including FEA modeling and/analysis, either alone or in combination with information relating to the specific manufacturing method chosen for creating the implant . . . moreover, such a redesign of the implant may compel a redesign and/or reassessment of a given build and/or packing plan]; and 
operate the print engine and the storage subsystem to build and store three- dimensional articles according to the build sequence of the build plan [0079] [0102] [0110, 0112].
Miller may not explicitly teach the specific components of the 3D printing system to include a print engine configured to photopolymerize a plurality of layers on a lower surface of a support tray and a storage subsystem configured to store the support trays.
Munro teaches another 3d printing system and further teaches the specific components of the 3D printing system to include: 
a print engine configured to photopolymerize a plurality of layers on a lower surface of a support tray [0028, Figs 1 and 2; support tray 46] [0030, Fig 1; three dimensional; article of manufacture is formed onto a lower surface of the support tray] [0030, Fig 1; build plane 54 defines a lateral addressable extent of the light engine (photopolymerization) within the resin vessel.  The build plan is a thin slab or “slice” (layer) of resin with lateral dimensions]
the carriage 42 includes a receiving arms 44 for supporting a support tray 46].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Miller and Munro.  Miller teaches a 3D printing method that optimizes a build order for the printing of a 3D object and specifically teaches determining risk factors, including likelihood of breakage, to determine an appropriate build plan.  Miller and Munro are both directed to 3D printing systems and methods.  Miller may not explicitly disclose the components of a 3D printing system (print engine, trays, storage system).  Munro teaches a 3D printing system for creating 3D objects from a build plan such as the plan disclosed in Miller.  One of ordinary skill in the art would be motivated to use the build plan optimization from Miller in the 3D printing system of Munro to efficiently print 3D objects while minimizing risk factors.
Regarding claim 2, Miller in view of Munro teaches the three-dimensional printing system of claim 1 and Miller further teaches wherein the controller includes a host computer and a local controller, the host computer includes a host processor coupled to non-transient host memory storing software instructions that in response to execution by the host processor process and analyze the build files and individually generate and store a risk factor for a build file [0056; semi-automated systems and programs evaluate the shape of a plurality of implant component data files and plan the manufacture of build objects within a single build changer of SLM/DMLS manufacturing equipment] [0073] [0111] [0082; the design of an implant component and/or the manufacturing plan (also referred to as "build plan") may be altered or modified to accommodate advantages and/or limitations of a specific manufacturing process (e.g., SLS, SLM, EBM, etc.)]  [0079; the design of a given implant component and/or various features therein can be further assessed and/or modified by including FEA modeling and/analysis, either alone or in combination with information relating to the specific manufacturing method chosen for creating the implant . . . moreover, such a redesign of the implant may compel a redesign and/or reassessment of a given build and/or packing plan] [0051, 0052, 0071; component datasets are evaluated by a program for inclusion in to a build run . . . the data desirably includes information regarding acceptable structural component materials, orientations and alignments (affecting breakage risk)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Miller and Munro for the same reasons as disclosed above.
Regarding claim 3, Miller in view of Munro teaches the three-dimensional printing system of claim 1 and Miller further teaches wherein the controller analyzes a geometry of a processed file and determines a risk factor based upon a geometric factor of the processed file [0079; a FEA analysis of an implant may identify areas of the implant/design prone to increased or excessive loads (high risk for breakage) which may induce the designer to modify the design to better accommodate the anticipated loading and/or alter implant geometry] [0083; SFF manufacturing processes can require and/or prefer the use of support structures during the build process. In many cases, at least a portion of the component's initial design geometry cannot stand on its own, or the material requires support during melt and/or curing. In addition, the use of support structures may desirably anchor the manufactured object within the manufacturing equipment, which may prevent the object from uncontrolled movement and/or rotation/displacement during the manufacturing process].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Miller and Munro for the same reasons as disclosed above.
Regarding claim 4, Miller in view of Munro, teaches the three-dimensional printing system of claim 3 and Miller further teaches wherein the geometric factor includes one or more of a minimum lateral dimension, a minimum lateral cross-sectional area, a vertical length to the stress observed in FEA analysis can be used to establish an acceptable minimum implant thickness] [0089; minimum value to ensure that no portion of the implant beyond the implant portion immediately below] [0043; implant component surfaces, and dimension such as thickness, width, depth or length].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Miller and Munro for the same reasons as disclosed above.
Regarding claim 12, Miller teaches a method of manufacturing a plurality of three-dimensional articles individually fabricated by a three-dimensional printing system including a print engine . photopolymerizing a plurality of layers onto a lower surface of a support tray [0024] the method comprising: 
receiving a plurality of incoming files defining the three-dimensional articles [0049; automated and/or semi-automated system and programs are used to evaluate the shape of a plurality of implant component data files and plan the manufacture of build objects];
processing and determining risk factors for the processed files [0077; FEA analysis may include analyses of material property information . . . and will desirably identify and/or highlight one or more locations of high stress and or areas of localized implant weakness . . .where FEA analysis of a part design identifies one or more regions of potential weakness and/or failure, it may be desirous to reposition and/or reorient the object in the build plan (and/or may necessitate repacking of the build plan on some manner)] [0079] [0082; the design of an implant component and/or the manufacturing plan (also referred to as "build plan") may be altered or modified to accommodate advantages and/or limitations of a specific manufacturing process (e.g., SLS, SLM, EBM, etc.)];; 
[0082; the design of an implant component and/or the manufacturing plan (also referred to as "build plan") may be altered or modified to accommodate advantages and/or limitations of a specific manufacturing process (e.g., SLS, SLM, EBM, etc.)]  [0079; the design of a given implant component and/or various features therein can be further assessed and/or modified by including FEA modeling and/analysis, either alone or in combination with information relating to the specific manufacturing method chosen for creating the implant . . . moreover, such a redesign of the implant may compel a redesign and/or reassessment of a given build and/or packing plan]; and 
operate the print engine and the storage subsystem to build and store the three- dimensional articles according to the optimized build plan [0028, Figs 1 and 2; support tray 46] [0030, Fig 1; three dimensional; article of manufacture is formed onto a lower surface of the support tray] [0030, Fig 1; build plane 54 defines a lateral addressable extent of the light engine (photopolymerization) within the resin vessel.  The build plan is a thin slab or “slice” (layer) of resin with lateral dimensions].
Miller may not explicitly teach the specific components of the 3D printing system to include a print engine configured to photopolymerize a plurality of layers on a lower surface of a support tray and a storage subsystem configured to store the support trays.
Munro teaches another 3d printing method and further teaches the specific components including: three-dimensional articles individually fabricated by a three-dimensional printing system including a print engine . photopolymerizing a plurality of layers onto a lower surface of a support tray [0028, Figs 1 and 2; support tray 46] [0030, Fig 1; three-dimensional; article of manufacture is formed onto a lower surface of the support tray] [0030, Fig 1; build plane 54 defines a lateral addressable extent of the light engine (photopolymerization) within the resin vessel.  The build plan is a thin slab or “slice” (layer) of resin with lateral dimensions] and a storage subsystem configured to store a plurality of support trays [0028, Fig 2; the carriage 42 includes a receiving arms 44 for supporting a support tray 46].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Miller and Munro for the same reasons as disclosed above.
Regarding claim 13, Miller in view of Munro teaches the method of claim 12 and Miller further teaches wherein a risk factor for a build file is determined based upon a geometric factor of a geometry defined by a build file [0079; a FEA analysis of an implant may identify areas of the implant/design prone to increased or excessive loads (high risk for breakage) which may induce the designer to modify the design to better accommodate the anticipated loading and/or alter implant geometry] [0083; SFF manufacturing processes can require and/or prefer the use of support structures during the build process. In many cases, at least a portion of the component's initial design geometry cannot stand on its own, or the material requires support during melt and/or curing. In addition, the use of support structures may desirably anchor the manufactured object within the manufacturing equipment, which may prevent the object from uncontrolled movement and/or rotation/displacement during the manufacturing process].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Miller and Munro for the same reasons as disclosed above.
Regarding claim 14, Miller in view of Munro teaches the method of claim 13 wherein the geometric factor includes one or more of a minimum lateral dimension, a minimum lateral cross-sectional area, a vertical length to lateral width ratio, a narrow beam supporting a hanging object, and beams having narrowed and weak sections that increase a chance of breakage [0078; the stress observed in FEA analysis can be used to establish an acceptable minimum implant thickness] [0089; minimum value to ensure that no portion of the implant beyond the implant portion immediately below] [0043; implant component surfaces, and dimension such as thickness, width, depth or length].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Miller and Munro for the same reasons as disclosed above.

Claims 5, 6, 8-11, 15, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller, et al. (US Patent Publication 2014/0086780 A1) in view of Munro (US Patent Publication 2019/0152144 A1) and further in view of Luan, et al. (US Patent Publication 2021/0276270 A1).
Regarding claim 5, Miller in view of Munro teaches the three-dimensional printing system of claim 1 but may not explicitly teach wherein the controller is further configured to transmit an alert to a client device when one or more of the risk factors exceed a certain threshold.
However, Luan teaches another 3D printing system and further teaches wherein the controller is further configured to transmit an alert to a client device when one or more of the risk factors exceed a certain threshold. [0047; mitigation operation determination may be performed based on the risks core.  Mitigation operation determination may produce an operation signals that indicates whether to send an alert and/or to halt additive manufacturing based on the risks core.  In some examples, an alert may be set if the risk score is outside of a threshold range and/or additive manufacturing may be halted if the risk score is outside of a threshold range].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Miller and Munro and Luan.  Miller teaches a 3D printing 
Regarding claim 6, Miller in view of Munro teaches the three-dimensional printing system of claim 1 but may not explicitly teach wherein the build queue temporally orders the processed files according to an increasing risk factor with time.
However, Luan teaches wherein the build queue temporally orders the processed files according to an increasing risk factor with time [0058; if the risk score is continually outside of the prediction interval, the manufacturing process may be increasingly deviating from the expected behavior, and part quality may become less reliable].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Miller and Munro and Luan for the same reasons as disclosed above. 

However, Luan teaches wherein defining the build plan include eliminating one or more processed files from the queue for which the risk factors exceed a threshold [0039, 0040, 0057-0058, 0066; high risk files may be halted/discontinued, or prevented from printing].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Miller and Munro and Luan for the same reasons as disclosed above. 
Regarding claim 9, Miller in view of Munro teaches the three-dimensional printing system of claim 1 but may not explicitly teach wherein optimizing the build plan includes capturing an image of a high-risk portion of an article after fabrication.
However, Luan teaches wherein optimizing the build plan includes capturing an image of a high-risk portion of an article after fabrication [0035, 0036, 0039]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Miller and Munro and Luan for the same reasons as disclosed above. 
	Regarding claim 10, Miller in view of Munro and Luan teaches the three-dimensional printing system of claim 9 and Luan further teaches wherein the image is analyzed to verify whether the high risk portion is present and, if the high risk portion is not verified, halting further operation of the three-dimensional printing system [0035, 0036, 0039; risk score is determined based on the predicted and captured image].

	Regarding claim 11, Miller in view of Munro and Luan teaches the three-dimensional printing of claim 10, and Luan further teaches wherein if the high risk portion is not verified, sending an alert to a client device [0047; mitigation operation determination may be performed based on the risks core.  Mitigation operation determination may produce an operation signals that indicates whether to send an alert and/or to halt additive manufacturing based on the risks core.  In some examples, an alert may be set if the risk score is outside of a threshold range and/or additive manufacturing may be halted if the risk score is outside of a threshold range].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Miller and Munro and Luan for the same reasons as disclosed above. 
Regarding claim 15, Miller in view of Munro teaches the method of claim 12 but may not explicitly teach further comprising sending an alert to a client device if one or more risk factors exceed a threshold.
However, Luan teaches comprising sending an alert to a client device if one or more risk factors exceed a threshold [0047; mitigation operation determination may be performed based on the risks core.  Mitigation operation determination may produce an operation signals that indicates whether to send an alert and/or to halt additive manufacturing based on the risks core.  In some examples, an alert may be set if the risk score is outside of a threshold range and/or additive manufacturing may be halted if the risk score is outside of a threshold range].

Regarding claim 16, Miller in view of Munro teaches the method of claim 12 but may not explicitly teach wherein defining the build plan includes temporally ordering the processed files according to an increasing risk factor with time.
However, Luan teaches wherein defining the build plan includes temporally ordering the processed files according to an increasing risk factor with time [0058; if the risk score is continually outside of the prediction interval, the manufacturing process may be increasingly deviating from the expected behavior, and part quality may become less reliable].
Regarding claim 18, Miller in view of Munro teaches the method of claim 12 but may not explicitly teach wherein optimizing the build plan includes eliminating a plurality of processed files from the queue for which the risk factor individually exceeds a threshold.
However, Luan teaches wherein optimizing the build plan includes eliminating a plurality of processed files from the queue for which the risk factor individually exceeds a threshold [0039, 0040, 0057-0058, 0066; high-risk files may be halted/discontinued, or prevented from printing].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Miller and Munro and Luan for the same reasons as disclosed above. 
Regarding claim 19, Miller in view of Munro teaches the method of claim 12 but may not teach wherein optimizing the build plan includes capturing an image of a portion of an article after fabrication.
risk score is determined based on the predicted and captured image].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Miller and Munro and Luan for the same reasons as disclosed above. 
Regarding claim 20, Miller in view of Munro and Luan teaches the method of claim 19 and Luan further teaches wherein the image is analyzed to verify whether the portion of the article is present and, if the portion is not verified to be present, halting further operation of the three-dimensional printing system [0035, 0036, 0039; risk score is determined based on the predicted and captured image].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Miller and Munro and Luan for the same reasons as disclosed above. 

Allowable Subject Matter
Claims 7 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7 and 17, the cited prior art does not include a teaching wherein defining the build plan includes placing a higher risk factor file at the end of the build queue in combination with the remaining limitations of the claim(s).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

El-Tahry, et al. (US Patent Publication 2020/0133235 A1), teaches using a machine learning system to identifying 3d printing products that are likely to break [0096; In embodiments, a machine learning system 134 may train one or more machine-learned models that are used by the modeling systems 108 to model objects that can be printed or to optimize designs of a model. For example, the machine learning system 134 may train a machine-learned model to identify object designs that are likely to lead to issues (e.g., part breakage, excess material waste, flawed designs, etc.)].

Leach, et al. (US Patent Publication 2015/0220748 A1), teaches identifying structural weaknesses in 3d printing models [0033; In some examples, a digital model is verified before 3D printing to check that it is able to be printed in a certain form, or that it will exhibit certain characteristics after production. For example, in order to minimize a structural weakness or risk of breakage in a 3D printed object, a 3D printing service 301 or digital rights owner may provide instructions or algorithms to take into account a material choice, and an object configuration or size, to assess or ensure whether the object proposed to be 3D printed is able to stand unaided, or will not break] 

Arisoy, et al. (US Patent Publication 2015/0370958 A1), teaches determining parts that may break during the 3d printing process and changes them by smoothing them so that they can be 3d printed [0037; Sharp and/or concave edges in medical devices may pose a number of challenges. For example, the structural integrity of the medical device, during fabrication or use, may be compromised. Indeed a sharp/concave edge may create a narrow section in the medical device that may act as a stress point during manufacturing and/or use and may lead to the device breaking apart at the stress point. This may be of particular concern during the process of 3D printing, in which the structure being fabricated may come under stress].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        27 January 2022